Citation Nr: 1707429	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  11-19 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for tensional headaches claimed as frequent headaches.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for major depression.


REPRESENTATION

Veteran represented by:	Eric Gang, Attorney


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel
INTRODUCTION

The Veteran had active duty service from August 1982 to July 1986, from September 1987 to February 2003 and from May 2003 to May 2006.  He also had service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2010 and May 2013 and issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that additional evidence, to include VA treatment records dated through October 2015 and Social Security Administration records, were added to the record subsequent to the issuance of the July 2011 supplemental statement of the case.  The Veteran waived initial agency of original jurisdiction (AOJ) consideration of this newly received evidence in a January 2017 submission.  See 38 C.F.R. § 20.1304 (2016).  The Board may therefore consider such evidence.


FINDINGS OF FACT

1.  In an April 2016 submission, prior to the promulgation of a decision in the appeals, the Veteran, through his attorney, withdrew the issues of entitlement to service connection for obstructive sleep apnea and major depression.

2.  For the entire appeal period, the Veteran's tensional headaches claimed as frequent headaches most nearly approximate headaches intermittently reported to occur four to five times a week, without more severe symptomatology more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 

2.  The criteria for withdrawal of the appeal of entitlement to service connection for major depression have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for a rating in excess of 30 percent for tensional headaches claimed as frequent headaches have not been met.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In an April 2016 submission, the Veteran's attorney withdrew from appeal the claims for service connection for obstructive sleep apnea and major depression.
Hence, there remain no allegations of error of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeals of these issues and they must be dismissed.


II.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to the claim for an increased rating for tensional headaches claimed as frequent headaches, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in April 2010, sent prior to the rating decision issued in August 2010, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

In addition, neither the Veteran nor his attorney has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, VA outpatient treatment records, Social Security Administration records and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  An April 2010 letter requested that the Veteran provide the names and addresses of all VA and non-VA healthcare providers who treated him for his claimed disabilities.  However, the Veteran did not complete an appropriate authorization form to allow VA to obtain any additional records or identify any other VA or non-VA providers.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran has been afforded several VA examinations in conjunction with the claim decided herein.  Such VA examinations include those conducted in June 2010 and October 2010 to determine the severity of his tensional headaches.  Neither the Veteran nor his attorney has alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected tension headaches as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his attorney has alleged that his tension headaches have worsened in severity since the last VA examination.  Rather, with respect to this claim, they argue that the evidence reveals that this disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Moreover, neither the Veteran nor his attorney have alleged that these VA examinations are inadequate for VA purposes.  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary.
Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

III. Tensional Headaches

The Veteran generally alleges that a higher rating is warranted for his tensional headaches due to the severity of his condition.  In an August 2010 notice of disagreement, the Veteran wrote that he was still taking his prescription medication.  Other specific argument in support of this appeal has not been submitted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21. 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

The Veteran's tension headaches are rated by analogy under the diagnostic code for migraines.  Characteristic prostrating attacks occurring on an average once a month over last several months warrant a 30 percent rating while migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson, supra (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

Also, the term "productive of severe economic adaptability" has not been clearly defined by regulations.  The Court has, however, explained that "productive of" for purposes of Diagnostic Code 8100 can either mean producing, or capable of producing.  See Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually produce severe economic inadaptability to warrant a 50 percent rating under Diagnostic Code 8100.  Id. at 445-46.  Similarly, "economic inadaptability" does not equate to unemployability, as such would undermine the purpose of regulations pertaining to a total disability rating for compensation based on individual unemployability (TDIU).  Id. at 446; see also 38 C.F.R. § 4.16. The Board notes, however, that the migraines must be, at a minimum, capable of producing severe economic inadaptability in order to meet the 50 percent criteria. 

A June 2010 VA examination report reflects the Veteran's complaints of a throbbing pain in the frontal aspect of his head that radiated to the back that occurred about five to six times per month.  He reported that his headaches were triggered by the sunlight and interrupted his sleep.  He also reported that he must lie down in a dark room with a cold pack on his head every time he got a headache and that he takes prescription medication to treat his condition.  He also reported weekly prostrating attacks, that his headaches were not treated with continuous medication and that the usual duration of his headaches was hours.  Physical examination found his cranial nerves to be intact and that the cerebellar and mental status examinations were normal.  Following this examination, a diagnosis of mixed-type headache was made.  The examiner found that there were moderate to severe effects on the Veteran's usual daily activities during episodes of prostrating headache.

An October 2010 VA general medicine examination report reflects the Veteran's complaints of headaches that occurred four to five times per week at any time of the day and that he had to lay down in a dark room after he took medicine in order to have relief.  He reported that this problem interfered with his job as a cook as he failed to work when he had a headache or has left work when the pain started.
Physical examination found cranial nerve function to be normal.  The examiner noted that the Veteran's tensional headaches resulted in increased absenteeism.

In an October 2011 SSA decision, the Administrative Law Judge determined that the Veteran had the following impairments: cervicalgia, left lateral epicondylitis, chronic lower back pain with muscle spasms, degenerative disc disease of the lumbosacral spine, disc protrusion at the L5-S1 level by magnetic resonance imaging study, lumbar spondylosis, posterior vitreous detachment of both eyes (a visual condition," obesity and recurrent major depressive disorder with psychotic features.  

A February 2014 VA treatment note indicates that the Veteran's headaches were controlled with the use of prescription medication.

A June 2014 VA treatment note reflects the Veteran's reports that his headaches were under good control with his prescription medication.

A December 2014 VA treatment note reflects the Veteran's reports that he had a good response to the medication prescribed to treat his headaches.

An April 2015 VA treatment note indicates that the Veteran's headaches were controlled with prescription medication.

A July 2015 VA treatment note indicates that the Veteran's headaches were controlled with prescription medication.

Based on the foregoing evidence of record, to include medical treatment notes, VA examinations, and the Veteran's statements, the Board finds that a rating in excess of 30 percent for tensional headaches is not warranted.  In this regard, the Board finds that the evidence does not show that the Veteran has headaches with very frequent completely prostrating and prolonged attacks producing, or capable of producing, severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board notes that 38 C.F.R. § 4.124a does not provide a specific definition for "very frequent," but the Veterans Benefit Administration (VBA) Manual M21-1 provides guidance regarding frequency of migraines as it applies to Diagnostic Code 8100.  Specifically, the VBA Manual M21-1 states that the overall rating criteria structure in 38 C.F.R. § 4.124a, Diagnostic Code 8100, indicates that "very frequent" characteristic prostrating migraine attacks occur, on average, less than one month apart over the last several months.  See VBA Manual M21-1, III.iv.4.G.7.f. 

The Board finds that while the Veteran has reported suffering from headaches multiple times per week, he does not suffer from prostrating attacks.  While the Veteran reported that he suffered from headaches four to five times a week that required him to lie down in a darkened room in October 2010, he subsequently reported on multiple occasions that his headaches were under control with the use of prescription medication.  Indeed, headaches of any sort were not reported after October 2010.  Therefore, the Board finds that the Veteran does not experience migraines with "very frequent" attacks as defined in VBA Manual M21-1 and a 50 percent rating is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

While the Veteran does not meet the criteria for a 50 percent rating under Diagnostic Code 8100 based on the frequency of his tensional headaches, the Board has further considered whether such produce, or are capable of producing, severe economic inadaptability.  See Pierce, supra.  However, in this case, the Board finds that the evidence shows Veteran's tensional headaches have neither produced nor are capable of producing severe economic inadaptability.  The VBA Manual M21-1 states that severe economic inadaptability denotes a degree of substantial work impairment. See VBA Manual M21-1, III.iv.4.G.7.e.  The evidence shows that the Veteran retired as construction foreman with the Army National Guard in 2006 due to the length of time he served and that he was awarded Social Security Administration benefits in November 2011 due to a disorder of the back and an affective/mood disorder.  Moreover, he consistently reported that his headaches were controlled with medication after October 2010.  Thus, while he had reported that his headaches symptoms had some effect on his employment, such did not result in substantial work impairment.  Correspondingly, the Veteran's tensional headaches are not capable of producing severe economic inadaptability.  Furthermore, the assignment of a 30 percent rating acknowledges that his headache disability contemplates the average impairment of earning capacity resulting from such disorder in his civilian occupation.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Therefore, based on the foregoing, the Board finds that a rating in excess of 30 percent for the Veteran's tensional headaches is not warranted. 

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected tensional headaches; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected tensional headaches with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the currently assigned 30 percent rating for the Veteran's headaches contemplate the frequency, duration, and severity of such disorder. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability. Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected tensional headache disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total disability rating due to individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest that his service-connected tensional headaches disability has rendered him unemployable.  An October 2010 VA examiner found that the Veteran would be able to work in a job that allowed an accommodation to rest during headaches.  Moreover, an October 2011 Social Security Administration decision found that the Veteran suffered from a variety of impairments but did not indicate that he suffered from tensional headaches.  As such, Rice is inapplicable to this case and need not be further addressed.

In sum, the evidence shows that the Veteran's tensional headaches have been manifested by symptoms that most nearly approximate the rating criteria for a 30 percent rating under Diagnostic Code 8100.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 30 percent for tensional headaches.  Thus, that doctrine is not applicable in the instant appeal, and thus, the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.



ORDER

The appeal as to the claim of entitlement to service connection for obstructive sleep apnea is dismissed.

The appeal as to the claim of entitlement to service connection for major depression is dismissed.

A rating in excess of 30 percent for tensional headaches claimed as frequent headaches is denied.



_________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


